UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-7043


MICHAEL ANTHONY DOBSON,

                   Plaintiff - Appellant,

             v.

COLIN D. STOLLE, Commonwealth’s Attorney’s Office of Virginia Beach; MR.
BERNARD W. BOOKER, Warden Buckingham Correctional Center; SCOTT
LANG, Assistant Commonwealth’s Attorney City of Virginia Beach; MS.
PATRICIA MUNLEY, Investigator for the Commonwealth’s Attorney’s Office of
Virginia Beach; DEREK M. REED, Detective Virginia Beach Police Department;
MR. PHILIP WHITE, Assistant Warden Green Rock Corr. Center; MR. TOD
WATSON, Special Investigator Unit V.D.O.C. Buckingham Corr. Center,

                   Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:18-cv-00369-MFU-RSB)


Submitted: February 3, 2020                              Decided: February 19, 2020


Before QUATTLEBAUM and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Dobson, Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC, Virginia
Beach, Virginia; Joseph Martin Kurt, Assistant City Attorney, OFFICE OF THE CITY
ATTORNEY FOR THE CITY OF VIRGINIA BEACH, Virginia Beach, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Michael Dobson appeals the district court’s order granting Defendants’ motions to

dismiss his 42 U.S.C. § 1983 (2012) complaint pursuant to Fed. R. Civ. P. 12(b)(6). We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Dobson v. Stolle, No. 7:18-cv-00369-MFU-RSB (W.D.

Va. July 9, 2019). We deny Dobson’s motion for a certificate of appealability and for

appointment of counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3